                     Case 1:18-cr-00746-KPF Document 9 Filed 10/12/18 Page 1 of 3

.
•                                                                                                 ORIGINAL
    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
                                                                     -   -   -   X


    UNITED STATES OF AMERICA
                                                                                     SEALED INFORMATION
                     v.   -
                                                                                     18 Cr. _ _ (KPF)
    OLIVER HARGREAVES,

                                            Defendant.                               lSCRIM 746
    -   -   -    -    -   -    -   -    -    -   -   -   -   -   -   -   -   -   X


                                                                 COUNT ONE
                                        (Conspiracy to Commit Extortion)

                The United States Attorney charges:

                          1.           From at least in or about March 2017, up to and

    including in or about August 2017, OLIVER HARGREAVES, the

    defendant, who was arrested in the Southern District of New

    York, and others known and unknown, willfully and knowingly did

    combine, conspire, confederate, and agree together and with each

    other to commit extortion, as that term is defined in Title 18,

    United States Code, Section 1951(b) (2), and thereby would and

    did obstruct, delay, and affect commerce and the movement of

    articles and commodities in commerce, as that term is defined in

    Title 18, United States Code, Section 1951(b) (3), to wit,

    HARGREAVES and other co-conspirators not named as defendants

    herein, who believed that an individual residing in the United

    Kingdom ("Individual-1") had stolen the proceeds of an

    international fraud scheme that were supposed to be wired to the
            Case 1:18-cr-00746-KPF Document 9 Filed 10/12/18 Page 2 of 3

..

     United States, used threats of physical harm to demand that

     Individual-1 return the fraud proceeds via international wire.

          (Title 18, United States Code, Sections 1951 and 3238.)




                                       ~-&-~
                                      GEOFFREYS.BERMAN
                                      UNITED STATES ATTORNEY




                                         2
Case 1:18-cr-00746-KPF Document 9 Filed 10/12/18 Page 3 of 3




             UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK




               UNITED STATES OF AMERICA

                          - v. -

                   OLIVER HARGREAVES,

                                      Defendant.



                   SEALED INFORMATION

                   18 Cr. _ _ (KPF)

             (18 U.S.C.   §§   1951 and 3238)




                                   GEOFFREY S. BERMAN
                               United States Attorney.
